Citation Nr: 1506691	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran, E.L., and R.H.




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1989.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

A hearing was held before a Decision Review Officer (DRO) at the RO in March 2009.  A videoconference hearing was also held before the undersigned Veterans Law Judge in June 2011.  Transcripts of these proceedings are of record.  The Veterans Law Judge held the record open following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran's representative submitted additional evidence and subsequently indicated that the Board could proceed with adjudication of the appeal.

The Board remanded the case for further development in January 2013, and it has since been returned to the Board for appellate review.  In addition, the Veteran is now represented by the above-named accredited representative, and a VA Form 21-22a is of record.

This appeal was processed via a paper claims file and the Veterans Benefits Management System (VBMS) electronic claims file, which contains additional documents relevant to the appeal.  The Virtual VA electronic claims file contains documents that are either duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board finds that a remand is necessary to obtain an additional VA medical opinion.  Specifically, the October 2014 VA examiner determined that it was less likely as not that the Veteran's diabetes mellitus manifested in service or within one year thereafter or was otherwise related to his active duty service.  In so finding, the examiner noted that the urinalysis testing at the time of the separation examination yielded normal results and that there was no diagnosis of diabetes mellitus during service.  She acknowledged Dr. W.R.N.'s statement regarding "diabetic cataracts" as evidence of the Veteran's longstanding diabetes mellitus; however, she explained that medical evidence does not support the indication that diabetes causes cataracts, Therefore, she stated that the presence of cataracts is not an indicator of how long a patient may or may not have had diabetes.

On review, it is unclear if the examiner considered the complete history of the development of the Veteran's diabetes mellitus, including the Veteran's reported history of symptoms, the post-service laboratory testing, and the development of any related complications, in providing the opinion.  Therefore, the Board finds that a medical opinion addressing these matters would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the record contains post-service treatment records for this disorder from non-VA providers.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

The AOJ should also confirm that the Veteran has not received any VA treatment for this disorder or related complications.  See October 2005 pension claim (requesting VA obtain medical records from the Durham VA Medical Center).  If he has received VA treatment, the AOJ should obtain any outstanding and relevant VA treatment records.

2.  After obtaining any identified and outstanding records, the AOJ should refer the Veteran's claims file to the October 2014 VA examiner, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's type II diabetes mellitus.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the paper and electronic claims files.  In this regard, the examiner is directed to the January 2013 Board remand for a factual background of the case up until that time, including the Veteran's contentions and references to some relevant service and post-service records contained in the paper claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus manifested in service or within one year thereafter or is otherwise related to his military service.

In providing this opinion, the examiner should describe how type II diabetes mellitus generally presents or develops in most cases, in determining the likelihood that the disorder had its onset during the Veteran's active service or within close proximity thereto in this case.  The examiner is asked to consider the information below and its medical significance, if any, in providing the clarifying opinion:

(1)  the Veteran's statements of in-service symptoms (see, e.g., March 2009 DRO hearing and June 2011 Board hearing transcripts);

(2)  the written statements from the Veteran's private treatment providers, Dr. W.R.N. (October 2007) and Dr. W.B. (October 2007, November 2007, and May 2011);

(3)  the reports of post-service laboratory testing conducted in 1992 and 1993 showing results of "high" glucose levels; and

(4)  the post-service private treatment records indicating that the Veteran has developed complications related to his diabetes mellitus.  See, e.g., July 2000 Dr. M.B. private treatment record (impression including persistent proliferative diabetic retinopathy in both eyes); July 2009 Dr. W.B. private treatment record (diagnoses including end stage renal disease secondary to diabetic nephropathy; chronic blindness secondary to diabetic retinopathy) (contained in VBMS electronic claims file).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's paper and electronic claims files, or in the alternative, the paper and electronic claims files, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ based on review the entire paper and VBMS and Virtual VA electronic claims files.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

